UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1532



ANTOINE LETOOMBANTA NONON SAA,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-624-172)


Submitted:   November 6, 2007          Decided:     November 20, 2007


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner.    Linda S. Wernery, Assistant Director, Leslie
McKay, Senior Litigation Counsel, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antoine Letoombanta Nonon Saa, a native and citizen of

Togo, petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider the denial of

his motion to reopen.   We deny the petition for review.

          We review the Board’s decision to deny a motion to

reconsider for abuse of discretion.     INS v. Doherty, 502 U.S. 314,

323-24 (1992); see 8 C.F.R. § 1003.2(a) (2007).          A motion for

reconsideration asserts that the Board made an error in its earlier

decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th Cir. 1993),

and requires the movant to specify the error of fact or law in the

prior Board decision.     8 C.F.R. § 1003.2(b)(1) (2007); Matter of

Cerna, 20 I. & N. Dec. 399, 402 (BIA 1991) (noting that a motion to

reconsider questions a decision for alleged errors in appraising

the facts and the law).    The burden is on the movant to establish

that reconsideration is warranted.      INS v. Abudu, 485 U.S. 94, 110

(1988).   “To be within a mile of being granted, a motion for

reconsideration has to give the tribunal to which it is addressed

a reason for changing its mind.”   Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).    Motions that simply repeat contentions that

have already been rejected are insufficient to convince the Board

to reconsider a previous decision.      Id.

          We find the Board did not abuse its discretion.         Saa

merely repeated in his motion to reconsider contentions raised in


                                - 2 -
his motion to reopen. He failed to address the adverse credibility

finding and did not establish prima facie eligibility for the

relief sought.   Saa also failed to establish the Board erred by

finding some of the newly discovered evidence could have been

presented to the immigration judge at the merits hearing.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -